United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2010
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                            Willie Ray Stephenson, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: November 10, 2014
                           Filed: November 20, 2014
                                 [Unpublished]
                                 ____________

Before BYE, SHEPHERD, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Willie Ray Stephenson appeals the sentence the district court1 imposed after
revoking his supervised release. Stephenson argues the sentence was substantively


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
unreasonable because the court failed to properly weigh the relevant sentencing
factors as set forth in 18 U.S.C. § 3553(a) and exceeded the sentencing range
recommended by section 7B1.4 of the United States Sentencing Guidelines. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       In 2007, Stephenson pled guilty to one count of possession of a firearm as a
felon in violation of 18 U.S.C. § 922(g)(1), a Class C felony. See 18 U.S.C.
§ 924(a)(2) (violation of section 922(g) punishable by not more than ten years
imprisonment); 18 U.S.C. § 3559(a)(3) (less than 25 years but 10 or more years is a
Class C felony). He was sentenced to 92 months imprisonment and 3 years of
supervised release. He began his term of supervised release on January 6, 2014. The
district court revoked Stephenson’s release on April 14, 2014, finding he had violated
release conditions by assaulting his girlfriend, destroying her property, and drinking
alcohol. The court found that the most serious violation was a Grade C violation,
which, combined with Stephenson’s category VI criminal history, has a Guidelines
recommended range of 8 to 14 months imprisonment. United States Sentencing
Commission, Guidelines Manual, §§ 7B1.1, 7B1.4, p.s. The court sentenced
Stephenson to 24 months imprisonment, the statutory maximum for revocation where
the original offense was a Class C felony. See 18 U.S.C. § 3583(e)(3).

       Stephenson claims his sentence is substantively unreasonable because an above-
Guidelines sentence is inconsistent with proper weighing of the section 3553(a)
factors. He argues the sentence is excessive in light of mitigating factors, including
the fact that he was employed, had submitted all negative sweat patches, was attending
substance abuse and mental health counseling, and had paid his mandatory special
assessment in full. He also argues the court should not have imposed a sentence
above the recommended Guidelines range because it was based on his first violation
of release conditions. We review a district court’s revocation sentencing decision for
abuse of discretion. United States v. Marrow Bone, 378 F.3d 806, 808 (8th Cir.
2004). The court abuses its discretion and issues a substantively unreasonable

                                         -2-
sentence if it, for instance, improperly weighs the section 3553(a) factors. United
States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009). The court must consider the
recommended Guidelines range, but the range “is merely advisory and does not bind
the district court, which has the discretion to impose any sentence allowable under 18
U.S.C. § 3583(e)(3).” Marrow Bone, 378 F.3d at 808-09.

       The court heard arguments from both parties on application of the section
3553(a) factors. It considered Stephenson’s violation a very serious offense and did
not believe it was safe for him to be on supervision. The court noted that Stephenson
had only been on supervised release for a brief period before this incident, which may
weigh in favor of an above-Guidelines sentence even for a first violation. United
States v. Touche, 323 F.3d 1105, 1108 (8th Cir. 2003). “[T]he existence of mitigating
factors need not result in the sentence requested by the defendant.” Marrow Bone,
378 F.3d at 809. The court considered these factors and Stephenson’s history and
characteristics and stated it was imposing this sentence to reflect the seriousness of the
offense, promote respect for the law, provide just punishment and correctional
treatment, deter criminal conduct, and protect the public from further crime. See 18
U.S.C. § 3553(a). The court properly weighed the section 3553(a) factors, considered
the range suggested by the Guidelines, and explained why it was imposing a longer
sentence within the statutory limit of section 3583(e)(3). Miller, 557 F.3d at 918;
Marrow Bone, 378 F.3d at 808-10. The sentence was not substantively unreasonable.
The judgment is affirmed.
                         ______________________________




                                           -3-